— In a wrongful death action, defendant Continental Southeastern Lines, Inc. appeals, on the ground of excessiveness, from so much of a judgment of the Supreme Court, Kings County (Held, J.), entered June 23,1981, as, after a jury trial, was in favor of plaintiff and against it in the principal sum of $5,000,000. Judgment reversed, insofar as appealed from, on the law, without costs or disbursements, and as between plaintiff and defendant Continental Southeastern Lines, Inc., action severed and new trial granted limited to the issue of damages only, unless, within 30 days after service upon plaintiff of a copy of the order to be made hereon, with notice of entry, plaintiff shall serve and file in the office of the clerk of the Supreme Court, Kings County, a written stipulation consenting to reduce the verdict in her favor to $1,200,000, and to the entry of an amended judgment accordingly, in which event the judgment, as so reduced and amended, is affirmed, insofar as appealed from, without costs or disbursements. In our opinion, under all the circumstances, the amount of damages was excessive to the extent indicated. Gulotta, J. P., O’Connor, Thompson and Brown, JJ., concur.